DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-10 under 35 U.S.C. § 103 as being obvious over the cited art have been fully considered and are persuasive. The rejection of claims 1-10 under 35 U.S.C. § 103 has been withdrawn.
In light of the amendments to the claims, the rejection of claims 1-7 under 35 U.S.C. § 112 is withdrawn.
Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites a nonobvious improvement over WO 2017/104087 A2. Claim 1 recites a method for manufacturing a printing blanket that includes an elastic body and a sheet bonded to the elastic body, including a wax applying step of applying wax on a surface of the elastic body to form a waxed elastic body with a waxed apex in the top portion thereof, wherein the wax applying step comprises applying a thicker coating of wax on the top portion of the waxed elastic body than in the other portions of the waxed elastic body to counteract an effect of the greater force in thinning wax on the top portion more than on the other portions of the waxed elastic body, so as to optimize and to control the printing blanket manufacturing process.
Regarding claim 8, the claim recites a nonobvious improvement over WO 2017/104087 A2. Claim 8 recites a printing blanket comprising a sheet that covers adhesive covering a wax .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Leo T Hinze/
Patent Examiner
AU 2853
11 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853